Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LI (Pub. No.: US 2013/0270508).
Re claim 1, LI teaches a method for fabricating a semiconductor device including a resistive memory cell having a single fin, comprising: 
concurrently forming a vertical transistor (306, FIG. 3B, [0100]) and a resistive element (302, ¶ [0099]) on a base substrate, including: 
forming a bottom spacer layer (418+441 of FIG. 5E) on a bottom source/drain layer (440) and on a mask layer (502), the mask layer being disposed on a pillar (416, FIG. 5A) on (indirectly) top of the bottom source/drain layer (440); 
removing the mask layer (502, FIGS. 5C → 5F) and the bottom spacer layer (removing top portion of 418 of FIG. 5C) from the pillar (416);
forming a fin (414 of FIG. 5G) from the pillar (416 of FIG. 5A) after removing the mask layer and the bottom spacer layer; wherein the fin (416) is on top of the bottom source/drain region (440); 
forming a sidewall spacer (right 420 of FIG. 7A) on a sidewall of the fin; 
forming a gate dielectric layer (left 420+432) on the sidewall of the sidewall spacer (right 420) and on the sidewall of the fin (right sidewall 416) opposite the sidewall spacer;
forming a top source/drain layer (top 312, FIGS. 3A-3B) on the fin formed on a bottom source/drain layer (316) disposed on the base substrate; and 
forming a second contact (314) corresponding to the top source/drain region (312, FIGS. 3A-3B).
Re claim 2, in the combination, LI, FIGS. 5A-5J teaches the method of claim 1, further comprising: 
forming the bottom source/drain layer (440) on the base substrate (406/408); 
forming the pillar (416) on the bottom source/drain layer; and 
forming the mask layer (502) on the pillar.
Re claim 4, in the combination, LI, FIGS. 5A-5J teaches the method of claim 1, further comprising forming at least one sacrificial layer (441), the at least one sacrificial layer being formed on the bottom spacer (418+441 of FIG. 5E) adjacent to the pillar (416).
Re claim 5, in the combination, LI, FIGS. 5A-5J teaches the method of claim 4, further comprising wherein removing the mask layer (502) and the bottom spacer (418+441 of FIG. 5D) on the mask layer (502) further includes selectively removing the bottom spacer on the mask layer (502, FIG. 5D → 5E) and the mask layer from the pillar after forming the at least one sacrificial layer (441 of FIG. 5D).
Re claim 13, LI teaches a method for fabricating a semiconductor device including a resistive memory cell having a single fin, comprising: 
concurrently forming a vertical transistor (1T 306, FIG. 3B) and a resistive element (1R 302) on a base substrate, including: 
forming a bottom spacer layer (418+441 of FIG. 5E) on a bottom source/drain layer (440), and a mask layer (502), wherein the mask layer is on a pillar (416) on the bottom source/drain layer (440); 
removing the mask layer (502, FIG. 5E → 5F) and the bottom spacer layer (418+441 of FIG. 5E) on the pillar (416); 
forming a fin (414 of FIG. 5G) from the pillar (416 of FIG. 5A) after removing the mask layer (501) and the bottom spacer layer; 
forming a sidewall spacer (330 of FIG. 3B) on the fin (416) ;
forming first and second shallow trench isolation (STI) regions (441 of FIG. 7A) on the base substrate (406/408) adjacent to the bottom source/drain layer (440); 
forming a first gate structure (418, FIG. 7A, note that this is the new matching element via the last final rejection) corresponding to a gate of the vertical transistor (NPN = 408/416/414) on the first STI region (441) and a second gate structure (308 of FIG. 3A) corresponding to an electrode of the resistive element on the second STI region, wherein the sidewall spacer (330) is between the fin (416 and the second gate structure (308); 
forming a top source/drain layer (312, FIG. 3A) on the at least one fin; and 
forming a plurality of contacts, including forming a wordline contact (310) corresponding to the first gate structure (418), a bitline contact (314, [0101]) corresponding to the top source/drain region (312), and a source line contact (318 of FIG. 3A) corresponding to the second gate structure (308).
Re claim 14, in the combination, LI, FIGS. 5A-5J teaches the method of claim 13, further comprising: 
forming the bottom source/drain layer (440) on the base substrate; 
forming the pillar (416) on the bottom source/drain layer; 
forming the mask layer (502) on the pillar; 
forming at least one sacrificial layer (441), the at least one sacrificial layer being formed on the first bottom spacer (418 of FIG. 5E) to a height of the second bottom spacer;
wherein removing the mask layer and the second bottom spacer further includes selectively removing the second bottom spacer (418 of FIG. 5C) and the mask layer (502) from the pillar (416) after forming the at least one sacrificial layer (441 of FIG. 4D).
Re claim 19, in the combination, LI, FIGS. 5A-5J teaches the method of claim 13, further comprising removing the at least one sidewall spacer (418 of FIG. 5D → 5E) prior to forming the first and second gate structures (left/right 418 of FIG. 7A).
Allowable Subject Matter
Claims 6-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claims 6 and 9-10 that is written, the prior arts fail to show or fairly suggest the process steps of: “forming a fin mask on the pillar and a sidewall of the at least one sacrificial layer: and 
etching material from the pillar to form the fin” in context with the other limitation as stated in claims 1 and 4-5.
In the claims 7-8 that are written, the prior arts fail to show or fairly suggest the process steps of: “removing the at least one sacrificial layer prior to forming the first and second gate structures” in context with the other limitation as stated in claims 1 and 4-5.
In the claims 15-17 that are written, the prior arts fail to show or fairly suggest the process steps of: “forming at least one fin mask on the pillar and a sidewall of the at least one sacrificial layer, wherein the at least one sidewall spacer is further formed on the at least one fin mask; and 
etching material from the pillar to form the at least one fin, wherein the at least one fin mask functions as a mask layer during the formation of the at least one fin” in context with the other limitation as stated in claims 13-14.
In the claim 18 that are written, the prior arts fail to show or fairly suggest the process steps of: “planarizing the gate conductor material to form first and second gate conductors corresponding to the first and second gate structures, respectively” in context with the other limitation as stated in claim 13.
Response to Arguments
Applicant's arguments with respect to claims 1 and 13 on the remarks filed on 02/12/2021 have been considered but they are not persuasive. Please see the rejections and explanation as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894